IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 11, 2007

                                       No. 06-41342                   Charles R. Fulbruge III
                                                                              Clerk

JOE CATENAZZO

                                                  Plaintiff–Appellee
v.

TEXAS DEPARTMENT OF ASSISTIVE AND REHABILITATIVE
SERVICES
formerly known as Texas Rehabilitation Commission

                                                  Defendant–Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 2:04-CV-447


Before DAVIS, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.